Citation Nr: 1509541	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  11-06 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date prior to September 29, 2005, for an award of a total rating on the basis of individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lumbar spine disability.  

4.  Entitlement to service connection for a cervical spine disability.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas dated in December 2006 and July 2009.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

The Veteran requested that he be afforded a Travel Board hearing before the Board when he submitted his substantive appeal in March 2011.  In January 2012 correspondence, the Veteran indicated that he wanted to appear for a hearing before the Board in Washington, D.C.  

In an undated letter, the Veteran was advised that he was scheduled for a central office hearing before the Board in November 2014.  

In October 2014, the Veteran submitted a statement and indicated that he was no longer represented by Paralyzed Veterans of America and was unable to find legal assistance on such short notice.  He requested that his hearing be postponed and rescheduled at the closest possible location to the Veteran.  Consequently, it appears that the Veteran desires either a Travel Board hearing or a videoconference hearing before the Board scheduled at the Houston, Texas VARO.  

With regard to the Veteran's current representation, associated with the claims file is a Freedom of Information Act (FOIA) request for information from VetLaw, U.S.  The request, which is signed by the Veteran, indicates that a copy of the Veteran's claims file was being sought.  A copy of the Veteran's claims file was released to VetLaw, U.S., in December 2014.  However, it does not appear that there is any VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative or any other document indicating that the Veteran is currently represented by VetLaw, U.S.  Moreover, the Veteran indicated in his October 2014 statement that he was unable to find legal assistance.  Consequently, the Veteran should be requested to clarify his current representative and submit a VA Form 21-22 appointing his desired representative, if any.   

Accordingly, the case is REMANDED for the following action:

The Veteran should be requested to clarify his current representative and submit a VA Form 21-22 appointing his desired representative, if any.  

The Veteran should clarify whether he desires a Travel Board or videoconference hearing scheduled at the RO.  

Thereafter, schedule the Veteran for the hearing he elects.  The Veteran and his representative (if a representative is elected) should be notified in writing of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




